                  Case 3:20-cr-05374-BHS Document 15 Filed 09/03/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-5374 BHS

10           v.                                            DETENTION ORDER

11   JEREMY GONGAS,

12                              Defendant.

13

14   Offenses charged:

15           Count 1:       Possession with Intent to Distribute Controlled Substances in violation of

16           21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii)

17   Date of Detention Hearing: The Court held a hearing via a WebEx videoconference, with the

18   consent of Defendant on September 3, 2020, due to the exigent circumstances as outlined in

19   General Order 11-20. Defendant’s detention hearing may be reopened once a viable release plan

20   is in place.

21           The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

22   based upon the reasons for detention hereafter set forth, finds:

23

24

25
     DETENTION ORDER - 1
                Case 3:20-cr-05374-BHS Document 15 Filed 09/03/20 Page 2 of 3



 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.       There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).

 3         2.       Defendant poses a risk of nonappearance due to a history of failing to appear and

 4                  lack of employment. A release plan to Defendant’s girlfriend is not viable at this

 5                  time due to her criminal and substance abuse history, alleged distribution of heroin,

 6                  her active supervision with the Department of Corrections, and her history of

 7                  violations while under supervision. As noted above, the Court will reopen the

 8                  detention hearing if Defendant proposes a more viable release plan. Defendant

 9                  poses a risk of danger due to the nature of the charged offense and Defendant’s

10                  substance abuse. Based on these findings, and for the reasons stated on the record,

11                  there does not appear to be any condition or combination of conditions that will

12                  reasonably assure the Defendant’s appearance at future court hearings while

13                  addressing the danger to other persons or the community.

14         3.       The Court finds Defendant has overcome the presumption that no condition or

15                  combination of conditions will reasonably assure the appearance of the Defendant

16                  as required and the safety of the community, however a suitable release plan is

17                  necessary before release is ordered.

18         IT IS THEREFORE ORDERED:

19         (1)      Defendant shall be detained pending trial, and committed to the custody of the

20                  Attorney General for confinement in a correction facility separate, to the extent

21                  practicable, from persons awaiting or serving sentences or being held in custody

22                  pending appeal;

23

24

25
     DETENTION ORDER - 2
             Case 3:20-cr-05374-BHS Document 15 Filed 09/03/20 Page 3 of 3



 1         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 2                counsel;

 3         (3)    On order of a court of the United States or on request of an attorney for the

 4                government, the person in charge of the corrections facility in which Defendant is

 5                confined shall deliver the defendant to a United States Marshal for the purpose of

 6                an appearance in connection with a court proceeding; and

 7         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 8                 counsel for the Defendant, to the United States Marshal, and to the United States

 9                 Pretrial Services Officer.

10         Dated this 4th day of September, 2020.

11


                                                        A
12

13                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
